                        Case 7:20-mj-01480-UA Document 11 Filed 07/02/20 Page 1 of 2
                                                                                                   Southern District
Federal Defenders                                                                           81 Main Street Suite 300
OF NEW YORK, INC.                                                                           White Plains, N.Y. 10601
                                                                             Tel: (914) 428‐7124 Fax: (914) 997‐6872



David E. Patton                                                                                       Susanne Brody
                                                                                                      Attorney‐in‐Charge
 Executive Director
                                                                                                         White Plains
and Attorney‐in‐Chief




                 July 2, 2020

                 BY EMAIL
                 The Honorable
                 United States District Court Judge
                 Southern District of New York
                 300 Quaroppas Street
                 White Plains, New York 10601

                                           Re: United States v. Leigh Murray
                                                   20 Mag. 1480(UA)

                 Dear Magistrate Judge Davison,

                 This letter is written on behalf of Ms. Murray and requests an extension of time, until
                 Monday, July 6, 2020, for her father to sign her surety bond. Ms. Murray was before the
                 Court on June 25, 2020 at which time this Court set her bail conditions which included a
                 $150,000.Bond, one financially responsible co-signer, GPS monitoring, a curfew and her
                 compliance with her outstanding state cases. Her father has been interviewed by the
                 government and has been approved as a bond signer. Unfortunately, with his work
                 schedule it has been difficult to arrange the bond signing. The government does not
                 oppose this request.

                 Your attention to the matter is most appreciated.

                 Respectfully submitted
                       /s/
                 Susanne Brody
                                                        Application granted. 7/2/20
                 cc: Derek Wikstrom, AUSA
                     Leo Barrios, USPTO
                     Ms. LeighMurray
Case 7:20-mj-01480-UA Document 11 Filed 07/02/20 Page 2 of 2
